Citation Nr: 1314806	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  07-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to greater initial ratings for lumbar spine degenerative disc disease, rated 10 percent prior to October 16, 2006, and 20 percent from then. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active from November 1980 to October 1989.

This case comes to the Board of Veterans' Appeals (Board) on appeal from June 2005 and April 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was scheduled for a Board hearing at the RO in March 2013, but failed to appear without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is considered withdrawn.

The issue of entitlement to higher initial ratings for lumbar spine degenerative disc disease is addressed in the REMAND that follows the ORDER section of this decision.

FINDING OF FACT

The Veteran's current right shoulder disability is etiologically related to his active duty.


CONCLUSION OF LAW

Right shoulder disability was incurred during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Legal Criteria

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (peacetime).  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's service treatment records (STRs) reflect that his right shoulder was sound at entry into active service in October 1980.  In February 1987, he was hospitalized with injuries from a motor vehicle accident.  Various reports noted head and chest injuries.  One report states that he lost consciousness and that he hit his head, "...but doesn't know where he hit his body."  He had a contusion on the anterior chest and a concussion.  On March 10, 1987, the Veteran was treated for right shoulder and right rib pains.  The assessment was status-post MVA.  On March 27, 1987, he was seen for right upper quadrant pains.  He stated that he was chased by dogs and turned to swing at them and re-injured some areas.  The assessment was re-aggravation of a chest contusion.

The Veteran was hospitalized in August 1987 following a second motor vehicle accident.  He had throat and left shoulder pain.  The assessment was blunt trauma to the neck.  In September 1987, he was treated after falling to the ground.  No specific complaint was recorded, but in October 1987, he was medically evaluated.  An October 1987 medical form indicates that the physician placed an "X" next to the following entry, "Chest, neck, shoulder, or arm pain during or after exercise."  The physician noted that the Veteran had previously, "Suffered severe chest contusion during MVA [motor vehicle accident]."  A March 1989 separation examination report reflects no relevant abnormality. 

A November 1990 physical examination report for a civilian position with the Navy reflects that the Veteran completed a report of medical history and checked "no" to a history of painful or "trick" shoulder or elbow.  He indicated that he was left-handed.

In October 2003, the Veteran requested service connection for residuals of neck and back injuries.  In February 2004, he clarified that he sought service connection for neck and shoulder pain.  He listed sources of earlier treatment.  

In March 2004, a private physician reported that the Veteran's complaints of radicular upper extremity pains are likely caused by past motor vehicle incidents.

In May 2005, a VA physician offered a diagnosis of frozen right shoulder.  In September 2005, a VA physician noted a history of right shoulder impingement syndrome with supraspinous tendon tear and cervical spine degeneration.  X-rays showed bilateral acromial spurs and moderate degenerative joint disease of the glenohumeral joints.  

In August 2005, the Veteran requested service connection for a right shoulder injury.  

August 2005 VA X-rays showed bilateral degenerative joint disease of the glenohumeral joint and acromioclavicular joint with acromial spurs.

The record of a September 2005 private magnetic resonance imaging study (MRI) of the right shoulder notes a 15 to 20 year history of right shoulder pain and limitation of motion following several motor vehicle accidents.  The study showed a rotator cuff tear, degenerative changes of the humeral head, fluid in the sub-deltoid suggestive of bursitis, rotator cuff impingement syndrome, and acromioclavicular joint degenerative sprain. 

In June 2006, C. J., M.D., reported reviewing the Veteran's medical history and examining his right shoulder.  The physician mentioned that a 1987 MVA caused injury to the head, neck, and right shoulder and later incapacitation due to pain and spasm of the neck, shoulders, upper and lower back.  The Veteran currently had limited use of the right shoulder due to pain and impingement syndrome.  The physician concluded, "It is my impression that the patient['s] musculoskeletal and neurological complaints and residual disabilities are the result of trauma he incurred while serving in the military."  In March 2007, Dr. C. J. provided a similar opinion.  

In April 2008, a VA examiner reviewed the claims files, examined the Veteran, and obtained X-rays that showed acromioclavicular joint arthritis and arthritic changes of the inferior glenoid.  The diagnoses were right shoulder rotator cuff tear, impingement syndrome, and biceps tendonitis.  The examiner was unable to offer an etiology opinion for the right shoulder based on the fact that there was no specific mention of a right shoulder injury after his MVA.  

The factual background set forth above reflects that a private physician has offered a favorable nexus opinion.  The above-mentioned favorable private medical opinion appears to be based on correct facts, but offers little, if any rationale.  Therefore, while based on accurate facts, because its rationale is lacking, its persuasive value is diminished.  

On the other hand, the VA examiner offered no opinion and apparently was unaware of the fact that the Veteran was treated during active service on March 10, 1987, for right shoulder pain following an MVA.  

Because a private physician has linked the current right shoulder disability to active service and no physician has controverted that opinion, the Board concludes that the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his current right shoulder disability.


ORDER

Service connection for right shoulder disability is granted.


REMAND

The record reflects that in August 2005 the Veteran submitted a notice of disagreement with a June 2005 Decision Review Officer assigning an initial rating for his service-connected low back disability.  The RO has not provided the veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

The RO or the AMC should issue a statement of the case addressing the issue of entitlement to higher initial ratings for lumbar spine degenerative disc disease and inform the Veteran and his representative of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


